DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-25 are presented for examination.  This office action is in response to the application filed on 2/12/21.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/12/21 is being considered by the examiner.

Any objections or rejections made in the previous office action which are not specifically repeated below are withdrawn

Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khatami et al. (Khatami) US Patent Application No. 2005/057973 in view of Mirichigni US Patent No. 8,250,287.
As to claim 18, Khatami discloses an apparatus, comprising: a memory device (Fig. 2 Ref. 204) ; and a processor system (Ref. 202) configured to retrieve memory device configuration information (Fig. 4 Ref. 404 para [0048]  memory configuration information) in response to a memory device initialization condition, (para [0048] initialization) the memory device configuration information including input/output (I/O) mode information (para [0045] “The data table may contain information such as memory command sequences, device geometry, timing configuration, load leveling configuration, file formats, device formatting, block erasure sequences, and/or memory manufacturer specific commands”, [0046] “the data table entry for the specific data model or usage specific memory device parameter/configuration is specified by end-user or vendor configuration data stored in the memory device itself, such as in an OEM protection register or a vendor specified CFI configuration parameter” and para [0048] memory device ID) and a write command (paras [0045 and 0048] memory manufacturer specific commands and memory command sequence), the processor system further configured to write to a configuration register (Fig. 4 Ref. 406 “configure driver and/or memory management for memory type and initialize” and  para [0048] “configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s)”) 
However, Khatami does not specifically disclose a serial memory device and the processor system further configured to write to a configuration register based on the I/O mode information to indicate enablement of a plural-bit I/O mode. 
Mirichigni discloses a serial memory device (Fig. 1 Ref. 200 and col. 13 line 1) and the processor system further configured to write to a configuration register (Fig. 1 Ref. 125 and col. 13 lines 1-8) to indicate enablement of a plural-bit I/O mode (col. 13 lines 28-47andTable 6 ECR7:ECR3 bits) for the purpose of increasing data throughput and reliability. 
One of ordinary skill in the memory art familiar with Khatami, and looking at Mirichigni would have recognized that the memory access performance of Khatami would have been enhanced by including a serial memory device and the processor 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a serial memory device and the processor system further configured to write to a configuration register to indicate enablement of a plural-bit I/O mode as taught by Mirichigni into the system of Khatami for the advantages stated above.

As to claim 19, Khatami and Mirichigni disclose the invention as claimed above.  Khatami further discloses wherein: the memory device initialization condition comprises a boot-up (para [0048] the memory device driver is initialized 402 by being invoked by the operating system during system initialization or power up. The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s). The device driver then ends 408 configuration/memory device identification process and begins normal operation of the device driver.) of an apparatus incorporating the memory device and the processor system; and the processor system is configured to retrieve the memory device configuration information by being 
	Mirichigni further discloses wherein: the memory device initialization condition comprises a boot-up of an apparatus incorporating the memory device and the processor system; and the processor system is configured to retrieve the memory device configuration information by being configured to read the memory device configuration information from a boot sector of the memory device (col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the driver strength at Vcc/2 of 30 Ohm (ECR2-ECR0=100) with a load of 30 pF.  Enhanced configuration register 125 may be set using a Write to Enhanced Configuration Register (WRECR) command”). 

As to claim 20, Khatami and Mirichigni disclose the invention as claimed above.  Khatami further discloses wherein the processor system is configured to read the memory device configuration information from the boot sector of the memory device (para [0044] “reading a configuration stored separate from the memory devices themselves, such as in a non-volatile storage location of an embedded processor, or in a boot ROM” and [0048] the memory device driver is initialized 402 by being invoked by the operating system during system initialization or power up. The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s). The device driver then ends 408 configuration/memory device identification process and begins normal operation of the device driver.)
Mirichigni further discloses wherein the processor system is configured to read the memory device configuration information from the boot sector of the memory device using a memory single-bit I/O mode (Fig. 1 Ref. 115, SPI, col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the driver strength at Vcc/2 of 30 Ohm (ECR2-ECR0=100) with a load of 30 pF.  Enhanced configuration register 125 may be set using a Write to Enhanced Configuration Register (WRECR) command”).  

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Khatami et al. (Khatami) US Patent Application No. 2005/057973 in view of Mirichigni US Patent No. 8,250,287 and further in view of Huang et al. (Huang) US Patent Application No. 2005/0160256.
As to claim 23, Khatami and Mirichigni disclose the invention as claimed above. 
However neither Khatami nor Mirichigni specifically discloses wherein the processor system is configured to retrieve the memory device configuration information by being configured to: obtain the memory device configuration information from a remote data storage source via a data communication network; store the memory device configuration information in a boot sector of the memory device.    
Huang discloses wherein the processor system is configured to retrieve the memory device configuration information by being configured to: obtain the memory device configuration information from a remote data storage source via a data communication network (S312 para [0029] “down load the loader program via the network”); store the memory device configuration information in a boot sector of the memory device (s312 and s316 Para [0029]) for the purpose of providing remote control capability.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the processor system is configured to retrieve the memory device configuration information by being configured to: obtain the memory device configuration information from a 
Khatami further discloses read the memory device configuration information from the boot sector of the memory device (para [0044] “reading a configuration stored separate from the memory devices themselves, such as in a non-volatile storage location of an embedded processor, or in a boot ROM”) in response to the memory device initialization condition (para [0048] the memory device driver is initialized 402 by being invoked by the operating system during system initialization or power up. The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s). The device driver then ends 408 configuration/memory device identification process and begins normal operation of the device driver.)
	Mirichigni further discloses read the memory device configuration information from the boot sector of the memory device in response to the memory device initialization condition (col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the driver strength at Vcc/2 of 30 Ohm (ECR2-ECR0=100) with a load of 30 pF.  Enhanced configuration register 125 may be set using a Write to Enhanced Configuration Register (WRECR) command”). 

As to claim 24, Khatami, Mirichigni, and Huang disclose the invention as claimed above.  Khatami further discloses wherein the processor system is configured to read the memory device configuration information from the boot sector of the memory device (para [0044] “reading a configuration stored separate from the memory devices themselves, such as in a non-volatile storage location of an embedded processor, or in a boot ROM” and para [0048] the memory device driver is initialized 402 by being invoked by the operating system during system initialization or power up. The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s). The device driver then ends 408 configuration/memory device identification process and begins normal operation of the device driver.).
Mirichigni further discloses using a single-bit I/O mode (Fig. 1 Ref. 115, SPI, and col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the driver strength at Vcc/2 of 30 Ohm (ECR2-ECR0=100) with a load of 30 pF.  Enhanced configuration register 125 may be set using a Write to Enhanced Configuration Register (WRECR) command”).  

As to claim 25, Khatami, Mirichigni, and Huang disclose the invention as claimed above.  Khatami further discloses wherein the processor system is 
Mirichigni further discloses using a single-bit I/O mode (Fig. 1 Ref. 115, SPI, and col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the driver strength at Vcc/2 of 30 Ohm (ECR2-ECR0=100) with a load of 30 pF.  Enhanced configuration register 125 may be set using a Write to Enhanced Configuration Register (WRECR) command”).  

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable Khatami et al. (Khatami) US Patent Application No. 2005/057973 in view of Mirichigni US Patent No. 8,250,287.
As to claim 1, Khatami discloses a method, comprising: retrieving, by a processor system (Fig. 2 Ref. 202), memory device configuration information (Fig. 4 Ref. 404 para [0048]  memory configuration information) in response to a memory device (Fig. 2 Ref. 204) initialization condition, (para [0048] initialization) the memory device configuration information including input/output (I/O) mode information (para [0045] “The data table may contain information such as memory command sequences, device geometry, timing configuration, load leveling configuration, file formats, device formatting, block erasure sequences, and/or memory manufacturer specific commands”, [0046] “the data table entry for the specific data model or usage specific memory device parameter/configuration is specified by end-user or vendor configuration data stored in the memory device itself, such as in an OEM protection register or a vendor specified CFI configuration parameter” and para [0048] memory device ID) and a write command (paras [0045 and 0048] memory manufacturer specific commands and memory command sequence); and writing, by the processor system, to a configuration register (Fig. 4 Ref. 406 “configure driver and/or memory management for memory type and initialize”, para [0048] ‘configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s)”) of the memory device using the write command (paras [0045 and 0048] memory manufacturer specific commands and memory command sequence) based on the I/O mode information (para [0045] “The data table may contain information such as memory command sequences, device geometry, timing configuration, load 
However, Khatami does not specifically disclose writing, by the processor system, to a configuration register of a serial memory device to indicate enablement of a plural-bit I/O mode.
Mirichigni discloses writing, by the processor system, to a configuration register (Fig. 1 Ref. 125 and col. 13 line 2) of a serial memory device (Fig. 1 Ref. 200 and col. 13 line 1) to indicate enablement of a plural-bit I/O mode (col. 13 lines 28-47andTable 6 ECR7:ECR3 bits) for the purpose of increasing data throughput and reliability. 
One of ordinary skill in the memory art familiar with Khatami, and looking at Mirichigni would have recognized that the memory access performance of Khatami would have been enhanced by including writing, by the processor system, to a configuration register of a serial memory device to indicate enablement of a plural-bit I/O mode.  The ability to increase data throughput and reliability provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include writing, by the processor system, to a configuration register of a serial memory device to indicate enablement of a plural-bit I/O mode.  


As to claim 2, Khatami and Mirichigni disclose the invention as claimed above.  Khatami further discloses wherein: the memory device initialization condition comprises a boot-up (para [0048] the memory device driver is initialized 402 by being invoked by the operating system during system initialization or power up. The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s). The device driver then ends 408 configuration/memory device identification process and begins normal operation of the device driver.) of an apparatus incorporating the memory device and the processor system; and retrieving the memory device configuration information comprises reading the memory device configuration information from a boot sector of the memory device (para [0044] “reading a configuration stored separate from the memory devices themselves, such as in a non-volatile storage location of an embedded processor, or in a boot ROM”  and [0048] the memory device driver is initialized 402 by being invoked by the operating system during system initialization or power up. The device driver then 
	Mirichigni further discloses wherein: the memory device initialization condition comprises a boot-up of an apparatus incorporating the memory device and the processor system; and retrieving the memory device configuration information comprises reading the memory device configuration information from a boot sector of the memory device (col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the driver strength at Vcc/2 of 30 Ohm (ECR2-ECR0=100) with a load of 30 pF.  Enhanced configuration register 125 may be set using a Write to Enhanced Configuration Register (WRECR) command”). 

As to claim 3, Khatami and Mirichigni disclose the invention as claimed above.  Mirichigni further discloses wherein reading the memory device configuration information from the boot sector of the memory device comprises reading using a memory single-bit I/O mode (Fig. 1 Ref. 115, SPI, col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the 

As to claim 9, Khatami discloses an apparatus, comprising: a host (Fig. 2 Ref. 202) coupled to a memory device (Ref, 204) via a link (Refs 206, 208, and 210), wherein the host comprises a processor system (Ref, 202) configured to retrieve memory device configuration information (Fig. 4 Ref. 404 para [0048]  memory configuration information) in response to a memory device initialization condition (para [0048] initialization), the memory device configuration information including input/output (I/O) mode information (para [0045] “The data table may contain information such as memory command sequences, device geometry, timing configuration, load leveling configuration, file formats, device formatting, block erasure sequences, and/or memory manufacturer specific commands”, [0046] “the data table entry for the specific data model or usage specific memory device parameter/configuration is specified by end-user or vendor configuration data stored in the memory device itself, such as in an OEM protection register or a vendor specified CFI configuration parameter” and para [0048] memory device ID) and a write command (paras [0045 and 0048] memory manufacturer specific commands and memory command sequence); and write to a configuration register (Fig. 4 Ref. 406 “configure driver and/or memory management for memory type and initialize”, para [0048] “configures 406 its internal operation parameters, device command sequences, and/or memory management routines 
However, Khatami does not specifically disclose a host coupled to a serial memory device via a link and write to a configuration register of the memory device based on the I/O mode information to indicate enablement of a plural-bit I/O mode.
Mirichigni discloses a host (Fig, 1 Ref 110) coupled to a serial memory device (Ref 200) via a link and write to a configuration register (Fig. 1 Ref. 125 and col. 13 line 2) of the memory device based on the I/O mode information to indicate enablement of a plural-bit I/O mode (col. 13 lines 28-47andTable 6 ECR7:ECR3 bits) for the purpose of increasing data throughput and reliability. 
One of ordinary skill in the memory art familiar with Khatami, and looking at Mirichigni would have recognized that the memory access performance of Khatami would have been enhanced by including a host coupled to a serial memory device via a 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a host coupled to a serial memory device via a link and write to a configuration register of the memory device to indicate enablement of a plural-bit I/O mode as taught by Mirichigni into the system of Khatami for the advantages stated above.

As to claim 10, Khatami and Mirichigni disclose the invention as claimed above.  Mirichigni further discloses comprising one of a computing system, a mobile computing system, an Internet of Things (IoT) device, a virtual reality system, or an augmented reality system (col. 1 lines 10-15, computers, cellular telephones) incorporating the host, the memory, and the link (Fig. 1), wherein the processor system is configured to perform a computing function of the one of the computing system, the mobile computing system, the Internet of Things device, the virtual reality system, or the augmented reality system.  

As to claim 11, Khatami and Mirichigni disclose the invention as claimed above.  Khatami further discloses wherein: the memory device initialization condition comprises a boot-up (para [0048] the memory device driver is initialized 
	Mirichigni further discloses wherein: the memory device initialization condition comprises a boot-up of an apparatus incorporating the memory device and the processor system; and retrieving the memory device configuration information comprises reading the memory device configuration information from a boot sector of 

As to claim 12, Khatami and Mirichigni disclose the invention as claimed above.  Mirichigni further discloses wherein reading the memory device configuration information from the boot sector of the memory device (para [0044] “reading a configuration stored separate from the memory devices themselves, such as in a non-volatile storage location of an embedded processor, or in a boot ROM”) comprises reading using a memory single-bit I/O mode (Fig. 1 Ref. 115, SPI, col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the driver strength at Vcc/2 of 30 Ohm (ECR2-ECR0=100) with a load of 30 pF.  Enhanced configuration register 125 may be set using a Write to Enhanced Configuration Register (WRECR) command”).  

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khatami et al. (Khatami) US Patent Application No. 2005/057973 in view of .
As to claims 6 and 15, Khatami and Mirichigni disclose the invention as claimed above.  
Khatami further discloses “reading a configuration stored separate from the memory devices themselves, such as in a non-volatile storage location of an embedded processor, or in a boot ROM” para [0044], however neither Khatami nor Mirichigni specifically discloses wherein the processor system is configured to retrieve the memory device configuration information by being configured to: obtain the memory device configuration information from a remote data storage source via a data communication network; store the memory device configuration information in a boot sector of the memory device.    
Huang discloses wherein the processor system is configured to retrieve the memory device configuration information by being configured to: obtain the memory device configuration information from a remote data storage source via a data communication network (S312 para [0029] “down load the loader program via the network”); store the memory device configuration information in a boot sector of the memory device (s312 and s316 Para [0029]) for the purpose of providing remote control capability.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the processor system is configured to retrieve the memory device configuration information by being configured to: obtain the memory device configuration information from a 
Khatami further discloses read the memory device configuration information from the boot sector of the memory device in response to the memory device initialization condition (para [0048] the memory device driver is initialized 402 by being invoked by the operating system during system initialization or power up. The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s). The device driver then ends 408 configuration/memory device identification process and begins normal operation of the device driver.)    

As to claims 7 and 16, Khatami, Mirichigni and Huang disclose the invention as claimed above.  Mirichigni further discloses wherein the processor system is configured to read the memory device configuration information from the boot sector of the memory device using a single-bit I/O mode (Fig. 1 Ref. 115, SPI, col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the driver strength at Vcc/2 of 30 Ohm (ECR2-ECR0=100) with a load of 30 pF.  Enhanced configuration register 125 may be set using a Write to Enhanced Configuration Register (WRECR) command”). 

As to claims 8 and 17, Khatami and Mirichigni, and Huang disclose the invention as claimed above.  Mirichigni further discloses wherein the processor system is configured to store the memory device configuration information in the boot sector of the memory device using a single-bit I/O mode (Fig. 1 Ref. 115, SPI, col. 13 lines 1-9, “serial flash memory 200 may include an Enhanced Configuration Register 125, which may be used to define output driver strength.  Upon a reset or power-up, serial flash memory device 200 may be configured with a default value for the driver strength at Vcc/2 of 30 Ohm (ECR2-ECR0=100) with a load of 30 pF.  Enhanced configuration register 125 may be set using a Write to Enhanced Configuration Register (WRECR) command”). 

Allowable Subject Matter
Claims 4, 5, 13, 14, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this office action,  if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

An apparatus, comprising: a serial memory device; and a processor system configured to retrieve memory device configuration information in response to a memory device initialization condition, the memory device configuration information including input/output (I/O) mode information and a write command, the processor system further configured to write to a configuration register of the memory device using the write 
Response to Arguments
12.    Applicant's arguments filed on 2/12/21 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 10-11 and 14-15 that the references not teaching the memory device configuration information including input/output (I/O) mode information and a write command, the processor system further configured to write to a configuration register of the memory device using the write command, based on the I/O mode information have been fully considered but they are not persuasive. 
Khatami discloses the memory device configuration information (Fig. 4 Ref. 404 para [0048]  memory configuration information) including input/output (I/O) mode information (para [0045] “The data table may contain information such as memory command sequences, device geometry, timing configuration, load leveling configuration, file formats, device formatting, block erasure sequences, and/or memory manufacturer specific commands”, [0046] “the data table entry for the specific data model or usage specific memory device parameter/configuration is specified by end-user or vendor configuration data stored in the memory device itself, such as in an OEM protection register or a vendor specified CFI configuration parameter” and para [0048] memory device ID) and a write command (paras [0045 and 0048] memory manufacturer specific commands and memory command sequence), the processor system further configured to write to a configuration register (Fig. 4 Ref. 406 “configure driver and/or memory 

Applicant's remarks on page 11 that the references not teaching a memory device configuration information and a configuration register are stored on a memory device have been fully considered but they are not persuasive. 
Mirichigni discloses a memory device configuration information (Fig. 1 Ref. 124) and a configuration register (Fig. 1 Ref. 125) are stored on a memory device (Ref. 200).


Mirichigni discloses configured to write to a configuration register (Fig. 1 Ref. 125 and col. 13 line 2) including enablement of a plural-bit I/O mode (col. 13 lines 28-47andTable 6 ECR7:ECR3 bits)
Therefore broadly written claims are disclosed by the references cited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the 

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/HONG C KIM/Primary Examiner, Art Unit 2138